Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 11-29-2020 Amendment was received.  Claims 1, 5, 12, and 16 were cancelled.  Claims 2-3, 6-11, 13-15, 17-18 and 20 were amended.  Claims 21-23 were presented.  Claims 2-4, 6-11, 13-15, 17-23 are pending.  

Allowable Subject Matter
 Claims 21 and 2-4, 6-11, and 22 and 13-15, 17-20 and 23 would be allowed.
In re Claim 21, none of the cited prior teaches a weapon having the blade structure of the claimed invention.  Namely, none of the cited prior art includes “each blade of the plurality of blunt blades having: a blunt body portion; an upper portion joined to the blunt body portion and having a pointed tip; and a forward-facing concave surface adjacent to the pointed tip,” in combination with the remaining limitations of Claim 21.  
All of the cited prior art teaches blades having sharp edges.  One of ordinary skill would not be motivated to replace a sharp cutting blade with a dull concave surface as a dull concave surface would not cut through an objection, which is the point of the sharp blade edge in the art. 
Dependent claims 2-4, 6-11 are allowable by virtue of their dependence to claim 21. 

All of the cited prior art teaches blades having sharp edges.  One of ordinary skill would not be motivated to replace a sharp cutting blade with a dull concave surface as a dull concave surface would not cut through an objection, which is the point of the sharp blade edge in the art. 
Dependent claims 13-15, 17-20 and 23 are allowable by virtue of their dependence to claim 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724